Exhibit 10.3

 
DATED January 1st 2006
 
 
 
Index Oil & Gas Ltd
 
and
 
Andy Boetius
 
 
 
 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
 
 
 
1

--------------------------------------------------------------------------------


 
 
CONTENTS
 
 


Clause
Heading 
Page
     
1.
Definitions
2
2.
Appointment
4
3.
Term.
4
4.
Duties
4
5.
Hours and place of work
5
6.
Remuneration
6
7.
Deductions.
6
8.
Expenses
7
9.
Holidays
7
10.
Sickness benefits
7
11.
Pension
8
12.
Restrictions on other activities by the Executive
8
13.
Confidential Information and company documents
9
14.
Inventions and other intellectual property
10
15.
Termination
11
16.
Restrictive Covenants
14
17.
 Data Protection
16
18.
 Notices
16
19.
Former Agreements
16
20.
Change of Control
16
21.
Garden Leave
18
22.
Choice of law and submission to jurisdiction
19

 
 
2

--------------------------------------------------------------------------------


 
THIS AGREEMENT is dated January 1st 2006 and is made BETWEEN:
 
(1) Index Oil & Gas Ltd (Index) whose registered office is at Lawrence House,
Lower Bristol Road, Bath BA 2 9ET UK (the "Company"); and
 
(2) Andrew Boetius, 10 Portman Close, St Albans, Hertfordshire AL4 9TW (the
"Executive")
 
IT IS AGREED as follows:
 
1. Definitions
 
1.1 In this Agreement unless the context otherwise requires:
 
(a) the following expressions have the following meanings:
 
"associated company" means an associated company (within the meaning of section
416(1) Income and Corporation Taxes Act 1988) of the Company;
 
the "Board" means the board of directors for the time being of the Company and
any committee of the board of directors duly authorised by it.
 
"Confidential Information" shall mean technical data including seismic, electric
log, reports and project interpretation including financial analysis, details of
customers and their requirements, the prices charged to and terms of business
with customers, customer data bases, other customer information, business
models, information relating to arrangements with banks and other
intermediaries, marketing plans and sales forecasts, financial information,
results and forecasts (save to the extent that these are included in published
audited accounts), any proposals relating to the acquisition or disposal of a
company or business or any part thereof or to any proposed expansion or
contraction of activities, details of employees and officers and of the
remuneration and other benefits paid to them, information relating to research
activities, inventions, secret processes, designs, formulae and product lines,
any information which the Executive is told is confidential and any information
which has been given to the Company or any Group Company in confidence by
customers, suppliers or other persons. the "Employment" means the Executive's
employment under this Agreement
 
 
3

--------------------------------------------------------------------------------


 
"Group Company" and "Group" means the Company, its ultimate holding company and
any subsidiary or associated company of the Company or its ultimate holding
company;
 
"subsidiary" and "holding company" have the meanings given to them in section
736 of the Companies Act 1985 as amended;
 
(b) references to clauses, sub-clauses and schedules are unless otherwise stated
to clauses and sub-clauses of and schedules to this Agreement;
 
(c) the headings to the clauses are for convenience only and shall not affect
the construction or interpretation of this Agreement;
 
(d) any references, express or implied, to statutes or statutory provisions
shall be construed as references to those statutes as modified or amended from
time to time.
 
2. Appointment
 
2.1 The Company shall employ the Executive and the Executive agrees to act as
Finance Director of the Company and subject to the terms and conditions
specified in this Agreement. 2.2 The Executive represents and warrants that he
is not bound by or subject to any court order, agreement, arrangement or
undertaking which in any way restricts or prohibits him from entering into this
Agreement or from performing his duties under this Agreement.
 
3. Term
 
3.1 The Employment shall commence on the later of the date hereof or the date a
finalised merger with or sale of the Company to a stock market listed company
occurs and, subject to clauses 3.2 and 15, shall continue unless or until
terminated by either the Executive giving to the Company not less than three
months notice and the Company giving to the Executive not less than six months
notice in writing. 3.2 The Employment shall terminate when the Executive reaches
such age as the Board shall determine is the appropriate retirement age for
senior employees of the Company. 3.3 The Executive's period of continuous
employment will begin on January 1st 2006.
 
4. Duties
 
4.1 The Executive shall perform the duties of Finance Director
 
4

--------------------------------------------------------------------------------





4.2 The Executive shall:-
 
(a) devote sufficient time to carry out the duties assigned to him and which
will allow the Company's business plan to be executed in a timely manner.
 
(b) faithfully and diligently serve the Company (and all Group Companies);
 
(c) use his best endeavours to promote and protect the interests of the Company
(and all Group Companies);
 
(d) obey all reasonable and lawful directions given to him by or under the
authority of the Board;
 
(e) perform services for and hold offices in any Group Company without
additional remuneration (except as otherwise agreed);
 
(f) make such reports to the Board on any matters concerning the affairs of the
Company or any Group Company as are reasonably required; and
 
(g) comply with all relevant rules and regulations (as amended from time to
time) of the OFEX Rule Book, London Stock Exchange Limited (including the Model
Code for Securities Transactions by Directors of Listed Companies and the AIM
Rules) and of all regulatory authorities relevant to the Company and any Group
Companies with which the Executive is concerned.
 
4.3 The Company may at its sole discretion transfer this Agreement to any Group
Company at any time with the consent of the Executive which should not be
unreasonably withheld.
 
5. Hours and place of work
 
5.1 The Executive shall work such hours as are necessary for the proper
performance of his duties. For the purposes of the Working Time Regulations
1998, the Executive hereby consents to work longer than 48 hours per week if his
duties so require. The Executive may revoke such consent on three months'
written notice, such notice to be addressed to the Company Secretary.
 
5.2 The Executive's normal place of work will be the Company's offices in London
area, but the Company may require the Executive to work from any of its current
or future premises. The Executive will be given reasonable notice of any change
in his place of work. In the event that the Company and the Executive fail to
reach agreement on terms of transfer, then it is not deemed to be a material
breach of this contract.
 
5.3 If the Executive's principal place of work is changed to a location which is
outside reasonable commuting distance from his home, the Company will reimburse
his reasonable removal costs, estate agents' and solicitors' fees. 5.4 If so
required by the Company, the Executive shall travel to such places (whether in
the United Kingdom or abroad) by such means and on such occasions as the Company
may from time to time require.
 
5

--------------------------------------------------------------------------------


 
6. Remuneration 
 
6.1 The Company shall pay to the Executive an equivalent salary of (pound)50,000
per annum. (Refer to Appendix I attached)
 
6.2 The Company will make all monies owed payable by direct credit transfer in
equal monthly instalments in arrears on the last working day of each calendar
month.
 
6.3 The Executive's base salary will be reviewed on 31st July of each year and
any increase will include performance together with a review of the cost of
living as defined by the UK retail price index.
 
6.4 The Company may pay the Executive an annual bonus of such amount as the
Remuneration Committee as appointed by the Board may determine based on any
agreed and in place performance scheme.
 
6.5 The remuneration specified in clause 6.1 shall be inclusive of any fees to
which the Executive may be entitled as a director of the Company or any Group
Company.
 
6.6 Payment of salary and bonus to the Executive shall be made either by the
Company or by a Group Company and if by more than one company, in such
proportions as the Board may from time to time determine.
 
6.7 The Company will put in place Directors and Officers liability insurance as
soon as practical after you have formally taken up your role and will maintain
such cover for the full term of your appointment and any liability that may
arise thereafter. The indemnity limit will be (pound)5.5 million. A copy of the
policy document shall be provided upon receipt by the Company.
 
7. Deductions
 
For the purposes of the Employment Rights Act 1996, the Executive hereby
authorises the Company to deduct from his remuneration hereunder any sums due
from him to the Company including, without limitation, any overpayments, loans
or advances made to him by the Company, the cost of repairing any damage or loss
to the Company's property caused by him and any losses suffered by the Company
as a result of any gross negligence or breach of duty by the Executive.
 
6

--------------------------------------------------------------------------------


 
 
8. Expenses
 
The Company shall reimburse the Executive in respect of all expenses reasonably
incurred by him in the proper performance of his duties, subject to the
Company's expense policy which may be amended from time to time.
 
9. Holidays
 
9.1 The Executive shall be entitled to receive his normal remuneration for all
bank and public holidays normally observed in UK and a further 30 working days'
holiday in each holiday year (being the period from 1st January-31st December).
The Executive may only take his holiday at such times as are agreed with the
Chairman, which will not be unreasonably withheld.
 
9.2 In the respective years in which the Employment commences or terminates, the
Executive's entitlement to holiday shall accrue on a pro rata basis for each
complete month of service during the relevant year.
 
9.3 The Executive may carry over a maximum up to 10 days vacation into the
following year but these must be used in the following calendar year.
 
9.4 On termination of the Employment, the Company may either require the
Executive to take any unused accrued holiday entitlement during any notice
period or make payment of lieu of that entitlement. Any payment in lieu or
deduction made shall be calculated on the basis that each day of paid holiday is
equivalent to 1/260 of the Executive's salary.
 
9.5 Subject to clause 9.4 above, unless otherwise agreed with the Board, failure
to take holiday entitlement in the appropriate holiday year will lead to
forfeiture of any untaken accrued holiday, without any right to payment in lieu.
 
10. Sickness benefits
 
10.1 The Company shall continue to pay the Executive's salary during any period
of absence on medical grounds up to a maximum of 6 weeks in any period of 12
months, provided that the Executive shall:
 
(a) notify the Company by no later than 10 a.m. on the first day of absence of
the reason for his absence;
 
(b) complete self-certification forms provided by the Company in respect of any
absence from work due to sickness or incapacity;
 
(c) supply the Company with medical certificates covering any period of sickness
or incapacity exceeding seven days (including weekends); and
 
(d) if required, undergo at the Company's expense a medical examination by a
doctor appointed by the Company and, subject to the Access to Medical Reports
Act 1988, allow the Company access to any medical report produced by such
doctor.
 
7

--------------------------------------------------------------------------------


 
 
10.2 Payment of the Executive's salary pursuant to clause 10.1 shall be
inclusive of any Statutory Sick Pay to which the Executive may be entitled.
 
10.3 If the Executive's absence is caused by the actionable negligence of a
third party in respect of which damages are recoverable, then all sums paid by
the Company shall constitute loans to the Executive, who shall:
 
(a) immediately notify the Company of all the relevant circumstances and of any
claim, compromise, settlement or judgment made or awarded in respect of it;
 
(b) if the Company so requires, refund to the Company such sum as the Company
may determine, not exceeding the lesser of:
 
(i) the amount of damages recovered by him under such compromise, settlement or
judgment; and
 
(ii) the sums advanced to him in respect of the period of incapacity.
 
11. Pension
 
The Company will provide within the base compensation package, subject to Board
approval, a financial amount which the Executive can use to invest in a private
pension plan of their choosing.
 
12. Restrictions on other activities by the Executive
 
12.1 The Executive shall not (except with the prior sanction of a resolution of
the Board) be directly or indirectly employed, engaged, concerned or interested
in any other business or undertaking, provided that this shall not prohibit the
holding (directly or through nominees) of investments listed on the London Stock
Exchange or in respect of which dealing takes place on any recognised stock
exchange as long as not more than three per cent of the issued shares or other
securities of any class of any one company shall be so held without the prior
sanction of a resolution of the Board.
 
8

--------------------------------------------------------------------------------


 
12.2 The Executive shall comply with:
 
(a) every rule of law;
 
(b) the rules and regulations of the OFEX Rule Book and/or any other rules and
regulations which are applicable to him from time to time; and
 
(c) every regulation of the Company for the time being in force in relation to
dealings in shares or other securities of the Company or any Group Company.
 
12.3 The Executive shall not (and shall procure so far as he is able that his
spouse, infant children and other connected persons, within the meaning of
section 346 Companies Act 1985), deal or become or cease to be interested
(within the meaning of part I Schedule XIII Companies Act 1985) in any
securities of the Company, except in accordance with the Company's code for
securities transactions by directors.
 
12.4 Subject to any regulations issued by the Company, the Executive shall not
be entitled to receive or obtain directly or indirectly any discount, rebate or
commission in respect of any sale or purchase effected or other business
transacted (whether or not by him) by or on behalf of the Company or any Group
Company and if he (or any firm or company in which he is interested) shall
obtain any such discount, rebate or commission he shall account to the Company
or the relevant Group Company for the amount received by him (or a due
proportion of the amount received by such company or firm having regard to the
extent of his interest therein).
 
13. Confidential Information and company documents
 
13.1 The Executive shall neither during the Employment (except in the proper
performance of his duties) nor at any time (without limit) after the termination
of the Employment:
 
(a) divulge or communicate to any person, company, business entity or other
organisation;
 
(b) use for his own purposes or for any purposes other than those of the Company
or any Group Company; or
 
(c) through any failure to exercise due care and diligence, cause any
unauthorised disclosure of any trade secrets or Confidential Information
relating to the Company or any Group Company or their clients, but so that these
restrictions shall cease to apply to any information which shall become
available to the public generally otherwise than through the default of the
Executive or which the Executive is entitled to disclose under the Public
Interest Disclosure Act 1998 or required to disclose by law.
 
9

--------------------------------------------------------------------------------


 
 
13.2 All notes, technical data including seismic, electric log, reports and
project interpretation including financial analysis, memoranda, records, lists
of customers and suppliers and employees, correspondence, documents, computer
and other discs and tapes, data listings, codes, designs and drawings and other
documents and material whatsoever (whether made or created by the Executive or
otherwise) relating to the business of the Company or any Group Company (and any
copies of the same):
 
(a) shall be and remain the property of the Company or the relevant Group
Company; and (b) shall be handed over by the Executive to the Company or to the
relevant Group Company on demand and in any event on the termination of the
Employment.
 
14. Inventions and other intellectual property
 
14.1 The parties foresee that the Executive may make inventions or create other
intellectual property in the course of his duties for the Company and agree that
in this respect the Executive has a special responsibility to further the
interests of the Company and the Group Companies.
 
14.2 Any invention, or improvement, design, process, information, copyright
work, trade mark or trade name or get-up made, created or discovered by the
Executive during the course of his duties for the Company (whether capable of
being patented or registered or not and whether or not made or discovered in the
course of the Employment) in conjunction with or in any way affecting or
relating to the business of any company in the Group or capable of being used or
adapted for use therein or in connection therewith shall forthwith be disclosed
to the Company and shall (subject to sections 39 to 43 Patents Act 1977) belong
to and be the absolute property of the Company or such Group Company as the
Company may direct.
 
14.3 The Executive if and whenever required so to do by the Company shall at the
expense of the Company or such Group Company as the Company may direct:
 
(a) apply or join with the Company or such Group Company in applying for letters
patent or other protection or registration in the United Kingdom and in any
other part of the world for any such invention, improvement, design, process,
information, work, trade mark, trade name or get-up aforesaid; and
 
(b) execute and do all instruments and things necessary for vesting the said
letters patent or other protection or registration when obtained and all right
title and interest to and in the same absolutely and as sole beneficial owner in
the Company or such Group Company or in such other person as the Company may
specify.
 
10

--------------------------------------------------------------------------------


 
14.4 The Executive hereby irrevocably and unconditionally waives all rights
under Chapter IV Copyright, Designs and Patents Act 1988 in connection with his
authorship of any existing or future copyright work in the course of the
Employment, in whatever part of the world such rights may be enforceable
including, without limitation:
 
(a) the right conferred by section 77 of that Act to be identified as the author
of any such work; and
 
(b) the right conferred by section 80 of that Act not to have any such work
subjected to derogatory treatment.
 
14.5 The Executive hereby irrevocably appoints the Company to be his Attorney in
his name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company the full
benefit of this clause. In favour of any third party a certificate in writing
signed by any Director or by the Secretary of the Company that any instrument or
act falls within the authority hereby conferred shall be conclusive evidence
that such is the case. 14.6 Nothing in this clause shall be construed as
restricting the rights of the Executive or the Company under sections 39 to 43
Patents Act 1977.
 
15. Termination
 
15.1 The Employment shall be subject to termination by:
 
(a) by the Company giving not less than six months notice in writing given at
any time while the Executive shall have been prevented by reason of ill health
or accident from performing his duties under this Agreement for a period of or
periods aggregating 180 days in the preceding 12 months;
 
(b) by the Executive giving not less than three months notice in writing given
at any time.
 
(c) by summary notice in writing and without any entitlement to pay in lieu of
notice if the Executive shall have:
 
(i) been guilty of an act of gross misconduct or committed any serious breach or
repeated or continued (after warning) any material breach of his obligations
under this Agreement; or
 
(ii) been guilty of conduct which in the opinion of the Board brings himself or
the Company or any Group Company into disrepute; or
 
11

--------------------------------------------------------------------------------


 
(iii) provided false or misleading information to the Company in respect of his
suitability for the Employment or his qualifications and experience; or
 
(iv) become bankrupt or had an interim order made against him under the
Insolvency Act 1986 or compounded with his creditors generally; or
 
(v) failed in the opinion of the Board to perform his duties to a satisfactory
standard, after having received a written warning from the Company and a period
of 3 months in which to remedy the performance issues raised by the Board
relating to the same; or
 
(vi) been disqualified from holding any office which he holds in the Company or
any Group Company or resigns from such office without the prior written approval
of the Board; or
 
(vii) been convicted of any criminal offence other than a minor offence under
the Road Traffic Acts for which a custodial sentence is not imposed. Any delay
by the Company in exercising such right of termination shall not constitute a
waiver thereof.
 
15.2 The Company (at its sole and absolute discretion) reserves the right to
terminate the Employment at any time and with immediate effect by making the
Executive a payment in lieu of any notice of termination (whether given by the
Company or by the Executive). For this purpose, the Executive agrees that the
payment in lieu will consist of his basic salary for the relevant period of
notice and will exclude any bonus and any other emolument referable to the
Employment. For the avoidance of doubt, if the Company terminates the Employment
without notice other than under clause 15.1(c) above and elects not to make a
payment in lieu of notice, the Executive may be entitled to damages for breach
of contract which shall be assessed on the normal common law principles
(including the Executive's obligation to mitigate his loss) and the Executive
shall not be entitled to enforce payment in lieu of notice as a contractual debt
or liquidated damages.
 
15.3 If (a) the Company in general meeting shall remove the Executive from the
office of director of the Company or (b) under the Articles of Association for
the time being of the Company the Executive shall be obliged to retire by
rotation or otherwise and the Company in general meeting shall fail to re-elect
the Executive as a director of the Company (either such case being referred to
in this clause 15.4 as an "Event"), then the Employment shall automatically
terminate with effect from the date of the Event, but if such termination shall
be caused by any act or omission of either party (and, for the avoidance of
doubt, an act or omission of the Company's shareholders shall be an act or
omission of the Company for these purposes) without the consent, concurrence or
complicity of the other, then such act or omission shall be deemed a breach of
this Agreement, and termination shall be without prejudice to any claim for
damages in respect of such breach.
 
12

--------------------------------------------------------------------------------


 
15.4 On the termination of the Employment (howsoever arising) or on either the
Company or the Executive having served notice of such termination, the Executive
shall:
 
(a) at the request of the Company resign from office as a director of the
Company and all offices held by him in any Group Company, provided however that
such resignation shall be without prejudice to any claims which the Executive
may have against the Company or any Group Company arising out of the termination
of the Employment; and
 
(b) forthwith deliver to the Company all materials within the scope of clause
13.2 and all credit cards, motor-cars, car keys and other property of or
relating to the business of the Company or of any Group Company which may be in
his possession or under his power or control, and if the Executive should fail
to do so the Company is hereby irrevocably authorised to appoint some person in
his name and on his behalf to sign any documents and do any things necessary to
give effect thereto.
 
15.5 On termination of the Employment (howsoever arising and whether lawful or
not) the Executive shall have no rights as a result of this Agreement or any
alleged breach of this Agreement to any compensation under or in respect of any
share option or other long term incentive scheme in which he may participate or
have received grants or allocations at or before the date the Employment
terminates. Any rights which he may have under such share option or other
scheme(s) shall be exclusively governed by the rules of such scheme(s).
 
15.6 If the Executive shall have been offered but shall unreasonably have
refused to agree to the transfer of this Agreement by way of novation to a
company which has acquired or agreed to acquire the whole or substantially the
whole of the undertaking and assets of or of the equity share capital of the
Company, the Executive shall have no claim against the Company in respect of the
termination of his employment hereunder by reason of the subsequent voluntary
winding-up of the Company or of the disclaimer of this Agreement by the Company
within one month after such acquisition.
 
13

--------------------------------------------------------------------------------


 
16. Restrictive Covenants
 
16.1 For the purposes of clause 16.2 the following words have the following
meanings:
 
(a) "Banking Partners" means any bank or other financial institution with which
the Company or any Group Company has a relationship and which provide finance to
the Company in relation to Company and with which the duties of the Executive
were concerned or for which he was responsible during the 12 months immediately
preceding the Termination Date;
 
(b) "Customer" means any person, firm, company or other organisation whatsoever
to whom or which the Company or any Group Company distributed, sold or supplied
Company during the 12 months immediately preceding the Termination Date and with
whom or which, during such period:
 
(i) the Executive had personal dealings in the course of his employment; or
 
(ii) any employee who was under the direct or indirect supervision of the
Executive had personal dealings in the course of his/her employment;
 
(c) "Prospective Customer" means any person, firm, company or other organisation
whatsoever with whom or which the Company or any Group Company shall have had
negotiations or discussions regarding the possible distribution, sale or supply
of Company Products during the six months immediately preceding the Termination
Date and with whom or which, during such period:
 
(i) the Executive shall have had personal dealings in the course of his
employment by the Company; or
 
(ii) any employee who was under the direct or indirect supervision of the
Executive shall have had personal dealings in the course of his/her employment
by the Company
 
(d) "Restricted Area" means the geographical area constituting the market of the
Company or any Group Company for Company in the period of 12 months prior to the
Termination Date and with which the Executive was materially concerned during
the said period of 12 months:
 
(e) "Restricted Period" means the period of three months immediately following
the Termination Date;
 
14

--------------------------------------------------------------------------------


 
(f) "Termination Date" means the date of termination of the Employment or, if
the Executive spends a period on Garden Leave immediately before the termination
of the Employment, such earlier date on which Garden Leave commences.
 
16.2 The Executive hereby undertakes with the Company (for itself and as trustee
for each Group Company) that he will not during the Restricted Period without
the prior written consent of the Company (such consent not to be unreasonably
withheld) whether by himself, through his employees or agents or otherwise
howsoever and whether on his own behalf or on behalf of any other person, firm,
company or other organisation, directly or indirectly:
 
(a) in competition with the Company or any Group Company within the Restricted
Area, be employed or engaged or otherwise interested in the business of
researching into, developing, selling, supplying or otherwise dealing with
Company;
 
(b) in competition with the Company or any Group Company, solicit business from
or canvas any Banking Partner, Customer or Prospective Customer if such
solicitation or canvassing is in respect of Company;
 
(c) in competition with the Company or any Group Company, accept orders for
Company from any Banking Partner, Customer or Prospective Customer;
 
(d) solicit or induce or endeavour to solicit or induce any person who on the
Termination Date was a director, line manager, or other key employee of the
Company or any Group Company with whom the Executive had dealings during his
employment to cease working for or providing services to the Company, whether or
not any such person would thereby commit a breach of contract;
 
(e) employ or otherwise engage in the business of researching into, developing,
selling, supplying or otherwise dealing with Company any person who was during
the 12 months preceding the Termination Date employed or otherwise engaged by
the Company or any Group Company and who by reason of such employment or
engagement is in possession of any trade secrets or Confidential Information
relating to the business of the Company or any Group Company or who has acquired
influence over its or their banking partners, customers and prospective
customers (defined as in clauses 17.1 (a), 17.1(c) and 17.1(d), but so that
references to the Executive shall be replaced by references to the relevant
employee).
 
15

--------------------------------------------------------------------------------


 
17. Data Protection
 
The Company will hold details pertinent to the Executive's employment on file as
part of his personnel records, which may include sensitive information. This
information may be processed for administrative or legal purposes or as required
by the Executive's continuing employment with the Company.
 
18. Notices
 
18.1 Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Executive or to the Company Secretary
(as the case may be) or may be sent by first class post or other fast postal
service or by facsimile transmission to, in the case of the Company, its
registered office for the time being and in the case of the Executive either to
his address shown in this Agreement or to his last known place of residence.
18.2 Any such notice shall be deemed served when in the ordinary course of the
means of transmission it would first be received by the addressee in normal
business hours.
 
19. Former Agreements
 
19.1 This Agreement shall be in substitution for any previous letters of
appointment, agreements or arrangements, whether written, oral or implied,
relating to the employment of the Executive.
 
19.2 The Executive hereby acknowledges that he has no outstanding claims of any
kind against any Group Company.
 
20. Change of Control Arrangements
 
20.1 The Company has entered into a change of control clause, as outlined in
Section 20 of this Employment Contract, with the named Executive officer. This
change of control clause will have an initial term until December 31st 2007 and
which is automatically extended for one year upon each anniversary, unless a
notice not to extend is given by the Company. If a change of control of the
Company (as defined below) occurs during the term of the change of control
contract, then the change of control clause becomes operative for a fixed
three-year period. The change of control clause generally provide that the
executive's terms and conditions of employment (including position, work
location, compensation and benefit) will not be adversely changed during the
three-year period after a change of control of the Company. If the Company
terminates the Executive's employment (other than for cause, death or
disability), the executive terminates for good reason during such three-year
period, or, in certain change of control transactions, the executive terminates
employment for any reason during the 30-day period following the first
anniversary of the change of control, and upon certain terminations prior to a
change of control or in connection with or in anticipation of a change of
control, the Executive is entitled to receive the following payment and benefits
of earned but unpaid compensation;
 
16

--------------------------------------------------------------------------------


 
Four (4) times the executive's base compensation package as defined in clause
6.1. of this Employment Contract and plus the annual bonus (based on historic
annual bonus].
 
The change of control clause also provides for payment of all legal fees and
expenses incurred by the executive in enforcing any right or benefit provided by
the change of control clause, as defined in this Employment Contract.
 
20.2 As a condition to receipt of these change of control benefits, the
executive must remain in the employ of the Company and render services
commensurate with his or her position until the executive is terminated pursuant
to the provisions of the agreement. The executive must also agree to retain in
confidence any and all confidential information known to him or her concerning
the Company and its business so long as the information is not otherwise
publicly disclosed.
 
20.3 In addition, pursuant to the Company's stock plans, upon a change of
control of the Company (as defined below):
 
[i] All outstanding options and stock appreciation rights that are not vested
and exercisable become fully vested and exercisable;
 
[ii] The restrictions on any outstanding restricted stock lapse and
 
[iii] If any performance-based restricted stock awards are outstanding, they
become fully vested and the performance goals are deemed to be earned unless
otherwise provided in the participant's award agreement.
 
20.4 For purposes of this change of control clause and the Company's stock
plans, a change of control is generally defined as:
 
(a) Any individual, entity or group acquiring beneficial ownership of 30% or
more of either the outstanding shares of the Company's common stock or the
combined voting power of the outstanding voting securities of the Company
entitled to vote generally for the election of directors; (b) Approval by the
Company's stockholders of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity, unless following the business
combination
 
(i) all or substantially all of the beneficial owners of the Company's
outstanding common stock prior to the business combination own more than 60% of
the outstanding common stock of the corporation resulting from the business
combination; (ii) no person, entity or group owns 30% or more of the outstanding
voting securities of the corporation resulting from the business combination;
and (iii) at least a majority of the board of the corporation resulting from the
business combination were members of the Company's Board prior to the business
combination; or
 
17

--------------------------------------------------------------------------------


 
(c) Approval by the Company's stockholders of a complete liquidation or
dissolution of the Company.
 
21 Garden Leave
 
21.1 Despite any other provision in this Agreement the Company is under no
obligation to provide the Executive with work and may (if either party serves
notice to terminate the Employment or if the Executive purports to terminate the
Employment without due notice and the Company has not accepted that
resignation):-
 
(a) require the Executive to perform:-
 
(i) only a specified part of his normal duties, and no others:
 
(ii) such duties as it may reasonably require, and no others: or (iii) no duties
whatever; and
 
(b) exclude the Executive from any premises of any Group Company
 
21.2 During any period [not under any circumstances to exceed three months] of
Garden Leave the Executive shall
 
[a] remain an employee of the Company
 
[b] not [except as a representative of the Company or with the prior written
approval of the Board] whether directly or indirectly, paid or unpaid, be
engaged or concerned in the conduct of any other actual or prospective business
or profession or be or become employee, agent, partner, consultant or director
of any other company or firm or assist or have any financial interest in any
other such business or profession.
 
[c] not to have any contact or communication with any client or other business
contact, customer, employee, officer, director, agent or consultant of the
Company or any Group Company, except such person[s] as the Board may direct.
 
[d] keep the Company informed of his whereabouts so that he can be called upon
to perform any appropriate duties as required by the Company.
 
[e] if the Company, so requests, resign from any office held by him in any Group
Company.
 
[f] continue to receive his salary and all contractual benefits in the usual
way; and
 
[g] continue to be bound by his contractual and implied duties of good faith and
fidelity
 
18

--------------------------------------------------------------------------------


 
22 Choice of law and submission to jurisdiction
 
22.1 This Agreement shall be governed by and interpreted in accordance with laws
of the United Kingdom.
 
22.2 The parties hereby submit to the jurisdiction of the United Kingdom but
this Agreement may be enforced by the Company in any court of competent
jurisdiction.
 
 
IN WITNESS whereof this Agreement has been executed as a deed the day and year
first above written. EXECUTED as a deed by INDEX OIL AND GAS Ltd.
 

and signed by two duly ) Director _____________________   authorised officers on
its behalf )       ) Director/Secretary _____________________  

 

EXECUTED and DELIVERED )     as a deed by Andrew Boetius )     in the presence
of: )    

 

Signature of Witness Occupation _____________________   Name       Address      

 
 
 
19

--------------------------------------------------------------------------------


 
 
Restated and Amended Appendix I to Employment Agreement


Dated 4 March 2009
Between
Index Oil & Gas Limited
and
Andrew Boetius


Effective Date of this amendment 1st December 2008




1.1  
The Executive’s total annual salary remuneration is currently £86,982.00
(“annual salary”).

1.2  
This total annual salary remuneration is divisible by 12 months to achieve a
monthly rate of £7,248.50 (“monthly salary”).

1.3  
Commencing 1st December 2008 and for a period of three (3) months from the day
and year first written above, or to such other later date as provided for below
in Clause 1.7, the Executive’s salary shall be paid in two parts as follows;



1.3.1  
Part 1, an amount equal to seventy percent (70%) of monthly salary or £5,073.95
be paid monthly as cash less any appropriate taxes withholding for this portion.

1.3.2  
Part 2, an amount equal to thirty percent (30%) of monthly salary or £2,174.55
shall be paid in aggregate at the end of the 3 month period or at such other
later date as provided for below in Clause 1.7, as shares of common stock in the
affiliate parent company Index Oil and Gas Inc. and issuable as a Stock Award
under the 2008 Stock Incentive Plan, less any appropriate withholding taxes for
this portion.



1.4  
The Executive shall work such hours as currently contained in the most recent
previous amendment of the Executive’s Contract terms.

1.5  
In addition, the Company’s pension contribution of 10% of the Executive’s annual
salary shall accumulate but payment be suspended for a period of three (3)
months or until such other later time as provided for below in Clause 1.7. At
the end of the payment suspension period, the amount will be paid in aggregate
as shares of  common stock in the affiliate parent company Index Oil and Gas
Inc. and issuable as a Stock Award under the 2008 Stock Incentive Plan, less any
appropriate withholding taxes for this portion.

1.6  
All Stock Award based payments made to the employee under Clauses 1.3 and 1.5
shall be calculated on the basis of £1 GBP equals $1.50 USD. In the event the
exchange rate between the US dollar and Great British pound shall very by more
than 10% for more than one half of any single month period then the above
calculation shall be preformed using an exchange rate calculated as the average
rate for the month in question, as published on FT.com.

 
20

--------------------------------------------------------------------------------


 
1.7  
At the discretion of the Board of Directors, the terms provided for this
Contract amendment may be extended for up to a further three (3) month period,
one month at a time, and each monthly extension shall be subject to the approval
of a majority vote by a quorum of the Company’s Board of Directors (the
“Board”).

1.8  
the quantity of common stock to be awarded will be calculated as the monthly USD
value of foregone compensation and benefits, as calculated in Clause 1.6 above,
divided by the average daily closing stock price for IXOG on the OTC:BB during
the relevant month the remuneration deferral arrangements are in place. All
Stock Awards will vest and be issuable, subject to Index Board approval, on or
as soon as practicable and no later than 45 days after 1 March 2009 or after the
first day of the month following the last extended month, with the exception of
the award related to December 2008 which may be issued, at the discretion of the
Board, prior to March 15, 2009.

1.9  
Upon the issuance of the Shares to the Employee, the Company is authorized to
withhold a certain amount of Shares otherwise distributable to the Employee
under this Agreement in order to satisfy any and all federal, state and local
tax obligations with respect to the issuance of such Shares, with such amount of
shares to withhold being determined by month as the USD amount of tax
withholding for that month divided by the average daily closing stock price for
IXOG on the OTC:BB during that month, and as used in Clause 1.8 above.

1.10  
The Stock Award will be forfeited in total if the employee gives notice of
termination of the Employment prior to the date of approval of the issuance by
the Board.

1.11  
This Amendment is automatically terminated on the later of 1.) three (3) months
from the Effective Date or 2.) such other later date as provided for in clause
1.7 but in no case later than 31 May 2009.

1.12  
The Executive is treated as being jointly employed by Index Oil & Gas Limited
and Index Oil and Gas Inc. The Executive’s Annual Salary is payable split
between these two entities as determined by the Board of Directors, from time to
time. Withholding taxes relating to each employment are to be deducted as
appropriate in the respective jurisdiction for each entity.

1.13  
If any discrepancy arises between the terms of this amended agreement and the
terms of the 2008 Stock Incentive Plan, the terms of the 2008 Stock Incentive
Plan will override.

1.14  
All other contract terms and conditions remain unchanged



IN WITNESS whereof to this Agreement Amendment has been executed as a deed the
day and year first above written.


EXECUTED as a deed by INDEX OIL & GAS Limited.

and signed by two duly ) Director _____________________   authorised officers on
its behalf )       ) Director/Secretary _____________________  

 

EXECUTED and DELIVERED )     as a deed by Andrew Boetius )     in the presence
of: )    

 

Signature of Witness Occupation _____________________   Name       Address      

 
 
21

--------------------------------------------------------------------------------


 
Restated and Amended Appendix I to Employment Agreement


Dated 4 March 2009
Between
Index Oil & Gas Limited
and
Andrew Boetius


Effective Date of this amendment 1st March 2009




1.1  
The Executive’s total annual salary remuneration is currently £86,982.00
(“annual salary”).

1.2  
This total annual salary remuneration is divisible by 12 months to achieve a
monthly rate of £7,248.50 (“monthly salary”).

1.3  
Certain amended remuneration terms have been effective from 1 December 2008 and
the Company has elected to extend the period of amended remuneration terms.
Commencing 1st March 2009 and for a maximum period of three (3) months from the
day and year first written above, as provided for below in Clause 1.7, it is
also agreed the Executive’s salary shall be paid in two parts as follows;



1.3.1  
Part 1, an amount equal to fifty percent (50%) of monthly salary or £3,624.25 be
paid monthly as cash less any appropriate taxes withholding for this portion.

1.3.2  
Part 2, an amount equal to fifty percent (50%) of monthly salary or £3,624.25
shall be paid in aggregate at the end of the applicable period under Clause 1.7
below, as shares of common stock in the affiliate parent company Index Oil and
Gas Inc. and issuable as a Stock Award under the 2008 Stock Incentive Plan, less
any appropriate withholding taxes for this portion.



1.4  
The Executive shall work such hours as currently contained in the most recent
previous amendment of the Executive’s Contract terms.

1.5  
In addition, the Company’s pension contribution of 10% of the Executive’s annual
salary shall accumulate but payment be suspended for the period as applicable
under Clause 1.7 below. At the end of the payment suspension period, the amount
will be paid in aggregate as shares of common stock in the affiliate parent
company Index Oil and Gas Inc. and issuable as a Stock Award under the 2008
Stock Incentive Plan, less any appropriate withholding taxes for this portion.

1.6  
All Stock Award based payments made to the employee under Clauses 1.3 and 1.5
shall be calculated on the basis of £1 GBP equals $1.50 USD. In the event the
exchange rate between the US dollar and Great British pound shall very by more
than 10% for more than one half of any single month period then the above
calculation shall be preformed using an exchange rate calculated as the average
rate for the month in question, as published on FT.com.

 
22

--------------------------------------------------------------------------------


 
 
1.7  
At the discretion of the Board of Directors, the terms provided for this
Contract amendment may apply for a maximum of three (3) months, to be decided on
a month by month basis, and each monthly extension shall be subject to the
approval of a majority vote by a quorum of the Company’s Board of Directors (the
“Board”).

1.8  
the quantity of common stock to be awarded will be calculated as the monthly USD
value of foregone compensation and benefits, as calculated in Clause 1.6 above,
divided by the average daily closing stock price for IXOG on the OTC:BB during
the relevant month the remuneration deferral arrangements are in place. All
Stock Awards will vest and be issuable, subject to Index Board approval, on or
as soon as practicable and no later than 45 days after the end of the applicable
period under Clause 1.7.

1.9  
Upon the issuance of the Shares to the Employee, the Company is authorized to
withhold a certain amount of Shares otherwise distributable to the Employee
under this Agreement in order to satisfy any and all federal, state and local
tax obligations with respect to the issuance of such Shares, with such amount of
shares to withhold being determined by month as the USD amount of tax
withholding for that month divided by the average daily closing stock price for
IXOG on the OTC:BB during that month, and as used in Clause 1.8 above.

1.10  
The Stock Award will be forfeited in total if the employee gives notice of
termination of the Employment prior to the date of approval of the issuance by
the Board.

1.11  
This Amendment is automatically terminated at the end of the applicable period
in Clause 1.7 but in no case later than 31 May 2009.

1.12  
The Executive is treated as being jointly employed by Index Oil & Gas Limited
and Index Oil and Gas Inc. The Executive’s Annual Salary is payable split
between these two entities as determined by the Board of Directors, from time to
time. Withholding taxes relating to each employment are to be deducted as
appropriate in the respective jurisdiction for each entity.

1.13  
If any discrepancy arises between the terms of this amended agreement and the
terms of the 2008 Stock Incentive Plan, the terms of the 2008 Stock Incentive
Plan will override.

1.14  
All other contract terms and conditions remain unchanged



IN WITNESS whereof to this Agreement Amendment has been executed as a deed the
day and year first above written.

EXECUTED as a deed by INDEX OIL & GAS Limited.

and signed by two duly ) Director _____________________   authorised officers on
its behalf )       ) Director/Secretary _____________________  

 

EXECUTED and DELIVERED )     as a deed by Andrew Boetius )     in the presence
of: )    

 

Signature of Witness Occupation _____________________   Name       Address      

 
 
 
 
 
 
 
 
 
23
 
 
 
 
 
 